Case: 15-60539       Document: 00513795110         Page: 1     Date Filed: 12/13/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                     No. 15-60539                        December 13, 2016
                                   Summary Calendar
                                                                            Lyle W. Cayce
                                                                                 Clerk
LUZ MIRIAM CASTELLON-PINEDA, also known as Luz Mirian Pineda
Vargas-Zepeda,

                                                  Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A077 671 383


Before BARKSDALE, HAYNES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Luz Miriam Castellon-Pineda, a native and citizen of El Salvador,
petitions for review of a decision of the Board of Immigration Appeals (BIA),
affirming, without opinion, the Immigration Judge’s denial of her motion to
reopen removal proceedings and to rescind an in absentia removal order.
Castellon contends she never received notice of her removal hearing despite



       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 15-60539    Document: 00513795110     Page: 2   Date Filed: 12/13/2016


                                 No. 15-60539

advising a border patrol agent that she intended to live with her uncle and
provided his full name and the city and state of his residence.
      Castellon entered the United States without admission or parole. She
was apprehended in January 2000 while traveling with her 11-year-old niece
to Reno, Nevada, at which time she informed the border patrol agent of her
intention to stay there with her uncle. On the date of her apprehension,
Castellon was served with a Notice to Appear (NTA), advising she was charged
with removability and ordering her to appear before an Immigration Judge in
San Antonio at a date to be set later.
      The NTA required her to provide her full mailing address and telephone
number to the Immigration and Naturalization Service, and advised her the
Government was not required to provide written notice of hearings if no
address was provided. Castellon nonetheless did not provide her address; and,
in August 2001, she failed to appear for her removal hearing. The in abstentia
removal order was issued.
      Castellon remained in the United States, and in March 2013, received
permanent resident status under a different name and immigration file
number. In January 2014, the United States Citizenship and Immigration
Services rescinded her permanent status in the light of the 2001 removal order.
Castellon sought to reopen her removal proceedings in July 2014, contending
immigration officials knew she would be staying with her uncle in Reno and
could have obtained her address prior to issuing the 2001 removal order.
      In providing her uncle’s information, however, Castellon failed to meet
her obligation of providing a full mailing address; therefore, she was not
entitled to notice of her removal hearing. See 8 U.S.C. § 1229a(b)(5)(B); 8
U.S.C. § 1229(a)(2)(B). Accordingly, the denial of her motion to reopen did not




                                         2
    Case: 15-60539   Document: 00513795110     Page: 3   Date Filed: 12/13/2016


                                No. 15-60539

constitute an abuse of discretion. See Gomez-Palacios v. Holder, 560 F.3d 354,
358, 360–61 (5th Cir. 2009).
      DENIED.




                                      3